
	
		I
		111th CONGRESS
		1st Session
		H. R. 3053
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2009
			Mr. Carson of Indiana
			 (for himself, Mr. Lewis of Georgia,
			 Mr. Davis of Illinois,
			 Mr. Ellison,
			 Mr. Hastings of Florida, and
			 Ms. Norton) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Personal Responsibility and Work Opportunity
		  Reconciliation Act of 1996 to repeal the denial to drug felons of eligibility
		  for benefits under the program of temporary assistance for needy
		  families.
	
	
		1.Repeal of denial to drug
			 felons of eligibility for benefits under the program of temporary assistance
			 for needy familiesSection 115
			 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996
			 (21 U.S.C. 862a) is amended—
			(1)in subsection (a),
			 by striking for— and all that follows through (2)
			 and inserting for;
			(2)in subsection (b),
			 by striking paragraph (1) and all that follows through — in
			 paragraph (2); and
			(3)in subsection (e),
			 by striking it— and all that follows through (2)
			 and inserting it.
			
